Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 11, and 12 is the inclusion of the limitation, " wherein the instructions are further configured to cause the at least one processor to: identify a first horizontal position to which a line of sight of a user is directed and a second horizontal position in which the display of the electronic device is arranged, when the electronic device is electrically connected to an external electronic device to which the electronic device is mounted, 2Appl. No.: 16/680,996 Response dated: January 6, 2022 Reply to Office Action of: December 13, 2021 based on the second horizontal position being equal to or higher than the first horizontal position, control the display to display the first group and the second group at a lower end of the display, and based on the second horizontal position being lower than the first horizontal position, control the display to display the first group and the second group at a upper end of the display, and wherein the second group further comprises at least one object respectively corresponding to at least one function of the external electronic device." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 11, and 12.


Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior 
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2, 4-7, 9-10, 13, 15-18, and 20 depending on claims 1, 11, and 12 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177